IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-09-00356-CR
                                 No. 10-09-00377-CR

JERE KELLOUGH D/B/A ABC BAIL BONDS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                         From the 220th District Court
                             Bosque County, Texas
           Trial Court Nos. 08-04-09808 BCCV and 08-04-09908-BCCV


                           MEMORANDUM OPINION


         In a joint motion by Jere Kellough d/b/a ABC Bail Bonds and the State of Texas,

the parties informed the Court that they have entered into an agreement to resolve these

appeals. Based on that agreement, the parties jointly request this Court to reverse the

summary judgments entered by the trial court on July 28, 2009, in favor of the State and

remand these cases to the trial court for further proceedings.

         The Rules of Appellate Procedure do not provide for such an action by this

Court.     However, the rule most closely analogous to the parties’ request is Rule
42.1(a)(2)(B). TEX. R. APP. P. 42.1(a)(2)(B). Accordingly, we set aside the trial court’s

judgments dated July 28, 2009 without regard to the merits and remand these

proceedings to the trial court for further proceedings in accordance with the parties’

agreement. Id.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Judgments set aside and remanded
Opinion delivered and filed March 10, 2010
Do not publish
[CV06]




Kellough v. State                                                                  Page 2